DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . This Action is in response to Applicant’s remarks and amended claims filed on December 4, 2020.  Claims 21-41 are now pending in the present application. This Action is made FINAL.
Response to Amendment
2.	The outstanding rejections of Claims 1-20 under 35 U.S.C. 103 are withdrawn in light of Applicant's amendment to Claims 21-40 filed December 4, 2020.
Specification
3.	The amendments to the specification regarding the title received on December 4, 2020.  These amendments to the title are accepted.
	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
Claim Rejections - 35 USC § 103
4.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 21-23, 25-31, and 33-41 are rejected under 35 U.S.C. 103 as being unpatentable over Skerry et al. (U.S. Patent Application Publication # 2017/0093677 A1) in view of Dumitrescu et al. (U.S. Patent Application Publication # 2017/0070356 A1).
Regarding claim 21, Skerry et al. teach a non-transitory computer-readable medium (Fig.5 @ 512) comprising instructions stored thereon, that if executed by one or more cores (Fig.5 @ 505), cause the one or more cores (Fig.5 @ 505) to: 
execute a first scheduler (read as run-time operation(s)) using a thread on a first core (read as “run-time operations, various software components 524 and firmware components 528 are loaded into system memory 512 and executed on cores 505 as processes comprising execution threads or the like.”(Fig.5 @ 505; Paragraph [0066])); and 
execute a second scheduler (read as run-time operation) using a thread on a second core (read as “run-time operations, various software components 524 and firmware components 528 are loaded into system memory 512 ”(Fig.5 @ 505; Paragraph [0066])), 
wherein the first core is separate from the second core (Fig.5 @ 505; Paragraph [0065]), 
However, Skerry et al. fail to explicitly teach the first scheduler is to allocate bandwidth for one or more packets of a first class of service, 
the second scheduler is to allocate bandwidth for one or more packets of a second class of service, and 
the second class of service is lower than the first class of service.
Dumitrescu et al. teach the first scheduler is to allocate bandwidth for one or more packets of a first class of service (read as scheduler (Fig.3A @ 316, Fig.3B @ 316, and Fig.4 @ 400; Paragraph(s) [0056]); For example, “Scheduler 400 is configured to logically group packets into a plurality of hierarchical levels and to select a next packet to be transmitted based, at least in part, on user, traffic class and criteria related to the hierarchical level.”(Paragraph [0056]) Also, “scheduler module 253 may be configured to manage subport traffic class oversubscription. In this embodiment, each subport member pipe may be allocated an equal share of the available bandwidth at run-time for traffic class X at the subport level.”(Paragraph [0137])), 
the second scheduler is to allocate bandwidth for one or more packets of a second class of service (read as scheduler (Fig.3A @ 316, Fig.3B @ 316, and Fig.4 @ 400; Paragraph(s) [0056]); For example, “Scheduler 400 is configured to ”(Paragraph [0056]) Also, “Scheduler 253 may be further configured to allow lower priority traffic classes to reuse subport bandwidth and/or pipe bandwidth that may be unused by higher priority traffic classes, …”(Paragraph [0063])), and 
the second class of service is lower than the first class of service. (read as lower priority traffic class (Paragraph [0063])) 
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to employ the hierarchical scheduler as taught by Dumitrescu et al. with the system as taught by Skerry et al. for the purpose of enhancing traffic management techniques by devices in a communication network.
Regarding claim 29, Skerry et al. teach an apparatus (Fig.5 @ 500) comprising:
a memory to store one or more packets (Fig.5 @ 512); 
a first core (Fig.5 @ 505) to execute a first scheduler (read as run time operation) using a thread (read as “run-time operations, various software components 524 and firmware components 528 are loaded into system memory 512 and executed on cores 505 as processes comprising execution threads or the like.”(Fig.5 @ 505; Paragraph [0066])); and 
a second core (Fig.5 @ 505) to execute a second scheduler (read as run time operation) using a thread (read as “run-time operations, various software components 524 and firmware components 528 are loaded into system ”(Fig.5 @ 505; Paragraph [0066])), 
wherein the first core is separate from the second core (Fig.5 @ 505; Paragraph [0065]), 
However, Skerry et al. fail to explicitly teach the first scheduler is to allocate bandwidth for one or more packets of a first class of service, 
the second scheduler is to allocate bandwidth for one or more packets of a second class of service, and 
the second class of service is lower than the first class of service.  
Dumitrescu et al. teach the first scheduler is to allocate bandwidth for one or more packets of a first class of service (read as scheduler (Fig.3A @ 316, Fig.3B @ 316, and Fig.4 @ 400; Paragraph(s) [0056]); For example, “Scheduler 400 is configured to logically group packets into a plurality of hierarchical levels and to select a next packet to be transmitted based, at least in part, on user, traffic class and criteria related to the hierarchical level.”(Paragraph [0056]) Also, “scheduler module 253 may be configured to manage subport traffic class oversubscription. In this embodiment, each subport member pipe may be allocated an equal share of the available bandwidth at run-time for traffic class X at the subport level.”(Paragraph [0137])), 
the second scheduler is to allocate bandwidth for one or more packets of a second class of service (read as scheduler (Fig.3A @ 316, Fig.3B @ 316, and Fig.4 @ 400; Paragraph(s) [0056]); For example, “Scheduler 400 is configured to ”(Paragraph [0056]) Also, “Scheduler 253 may be further configured to allow lower priority traffic classes to reuse subport bandwidth and/or pipe bandwidth that may be unused by higher priority traffic classes, …”(Paragraph [0063])), and 
the second class of service is lower than the first class of service. (read as lower priority traffic class (Paragraph [0063])) 
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to employ the hierarchical scheduler as taught by Dumitrescu et al. with the system as taught by Skerry et al. for the purpose of enhancing traffic management techniques by devices in a communication network.
Regarding claim 39, Skerry et al. teach a method comprising: 
execute a first scheduler (read as run-time operation) using a thread on a first core (Fig.5 @ 505) (read as “run-time operations, various software components 524 and firmware components 528 are loaded into system memory 512 and executed on cores 505 as processes comprising execution threads or the like.”(Fig.5 @ 505; Paragraph [0066])) and 
executing a second scheduler (read as run-time operation) using a thread on a second core (Fig.5 @ 505) (read as “run-time operations, various software components 524 and firmware components 528 are loaded into system ”(Fig.5 @ 505; Paragraph [0066])), 
wherein the first core is separate from the second core (Fig.5 @ 505; Paragraph [0065]), 
However, Skerry et al. fail to explicitly teach the first scheduler is to allocate bandwidth for one or more packets of a first class of service, 
the second scheduler is to allocate bandwidth for one or more packets of a second class of service, and 
the second class of service is lower than the first class of service.
Dumitrescu et al. teach the first scheduler is to allocate bandwidth for one or more packets of a first class of service (read as scheduler (Fig.3A @ 316, Fig.3B @ 316, and Fig.4 @ 400; Paragraph(s) [0056]); For example, “Scheduler 400 is configured to logically group packets into a plurality of hierarchical levels and to select a next packet to be transmitted based, at least in part, on user, traffic class and criteria related to the hierarchical level.”(Paragraph [0056]) Also, “scheduler module 253 may be configured to manage subport traffic class oversubscription. In this embodiment, each subport member pipe may be allocated an equal share of the available bandwidth at run-time for traffic class X at the subport level.”(Paragraph [0137])), 
the second scheduler is to allocate bandwidth for one or more packets of a second class of service (read as scheduler (Fig.3A @ 316, Fig.3B @ 316, and Fig.4 @ 400; Paragraph(s) [0056]); For example, “Scheduler 400 is configured to ”(Paragraph [0056]) Also, “Scheduler 253 may be further configured to allow lower priority traffic classes to reuse subport bandwidth and/or pipe bandwidth that may be unused by higher priority traffic classes, …”(Paragraph [0063])), and 
the second class of service is lower than the first class of service. (read as lower priority traffic class (Paragraph [0063])) 
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to employ the hierarchical scheduler as taught by Dumitrescu et al. with the system as taught by Skerry et al. for the purpose of enhancing traffic management techniques by devices in a communication network.
Regarding claims 22, 30, and 40, and as applied to claims 21, 29, and 30 above, Skerry et al. teach “methods and apparatus for securely measuring end-to-end network Quality of Service are provided.”(Fig.5; Paragraph [0019])
However, Skerry et al. fail to explicitly teach wherein the one or more packets of the first class of service are associated with a first ring and the one or more packets of the second class of service are associated with a second ring and 
wherein the first ring is associated with the first core and the second ring is associated with the second core.
Dumitrescu et al. teach a method wherein the one or more packets of the first class of service are associated with a first ring (read as flow classification module (Fig. @ 245, 
wherein the first ring is associated with the first core and the second ring is associated with the second core. (read as “Scheduler 400 is configured to logically group packets into a plurality of hierarchical levels and to select a next packet to be transmitted based, at least in part, on user, traffic class and criteria related to the hierarchical level.”(Paragraph [0056]))
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to employ the hierarchical scheduler as 
Regarding claims 23 and 31, and as applied to claims 21 and 29 above, Skerry et al. teach “methods and apparatus for securely measuring end-to-end network Quality of Service are provided.”(Fig.5; Paragraph [0019])
However, Skerry et al. fail to explicitly teach wherein the first scheduler and the second scheduler are consistent with one or more of: 
OpenDataPlane (ODP) or 
Data Plane Development Kit (DPDK).
Dumitrescu et al. teach a method wherein the first scheduler and the second scheduler are consistent with one or more of: 
OpenDataPlane (ODP) or 
Data Plane Development Kit (DPDK). (read as Intel® DPDK (Paragraph [0039]))
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to employ the software framework of DPDK as taught by Dumitrescu et al. with the system as taught by Skerry et al. for the 
Regarding claims 25 and 33, and as applied to claims 21 and 29 above, Skerry et al. teach “methods and apparatus for securely measuring end-to-end network Quality of Service are provided.”(Fig.5; Paragraph [0019])
However, Skerry et al. fail to explicitly teach wherein the first scheduler is to allocate transmit bandwidth for users of the first class of service and the second scheduler is to allocate transmit bandwidth for users of the second class of service.
Dumitrescu et al. teach a method wherein the first scheduler is to allocate transmit bandwidth for users of the first class of service and the second scheduler is to allocate transmit bandwidth for users of the second class of service. (read as “scheduler module 253 may be configured to manage subport traffic class oversubscription. In this embodiment, each subport member pipe may be allocated an equal share of the available bandwidth at run-time for traffic class X at the subport level.”(Paragraph [0137]) Also, “Scheduler 253 may be further configured to allow lower priority traffic classes to reuse subport bandwidth and/or pipe bandwidth that may be unused by higher priority traffic classes, …”(Paragraph [0063]))
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to employ the hierarchical scheduler as 
Regarding claims 26, 34, and 41, and as applied to claims 25, 33, and 39 above, Skerry et al. teach “methods and apparatus for securely measuring end-to-end network Quality of Service are provided.”(Fig.5; Paragraph [0019])
However, Skerry et al. fail to explicitly teach wherein: 
the first scheduler is to determine a scheduling status of the one or more packets of the first class of service, 
the scheduling status comprising one of: 
transmit, drop, or wait until next time slot and 
the second scheduler is to determine a scheduling status of the one or more packets of the second class of service, 
the scheduling status comprising one of: 
transmit, drop, or wait until next time slot.  
Dumitrescu et al. teach a method wherein: 
the first scheduler is to determine a scheduling status of the one or more packets of the first class of service, 
the scheduling status comprising one of: 
transmit, drop, or wait until next time slot (Fig.7 @ 712) and 
the second scheduler is to determine a scheduling status of the one or more packets of the second class of service, 
the scheduling status comprising one of: 
transmit, drop, or wait until next time slot. (Fig.7 @ 712) 

Regarding claims 27 and 35, and as applied to claims 21 and 29 above, Skerry et al. teach “methods and apparatus for securely measuring end-to-end network Quality of Service are provided.”(Fig.5; Paragraph [0019])
However, Skerry et al. fail to explicitly teach wherein: 
the first scheduler is to indicate excess bandwidth after allocation of bandwidth for a first time slot to the one or more packets of the first class of service and the second scheduler is to allocate a portion of the excess bandwidth amount to the one or more packets of the second class of service.
Dumitrescu et al. teach a method wherein: 
the first scheduler is to indicate excess bandwidth after allocation of bandwidth for a first time slot to the one or more packets of the first class of service and the second scheduler is to allocate a portion of the excess bandwidth amount to the one or more packets of the second class of service.  (read as “scheduler module 253 may be configured to manage subport traffic class oversubscription. In this embodiment, each subport member pipe may be allocated an equal share of the available bandwidth at run-time for traffic class X at the subport level.”(Paragraph [0137]) Also, “Scheduler 253 may be further configured to allow lower priority traffic classes to reuse ”(Paragraph [0063]))
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to employ the hierarchical scheduler as taught by Dumitrescu et al. with the system as taught by Skerry et al. for the purpose of enhancing traffic management techniques by devices in a communication network.
Regarding claims 28 and 36, and as applied to claims 21 and 29 above, Skerry et al. teach “methods and apparatus for securely measuring end-to-end network Quality of Service are provided.”(Fig.5; Paragraph [0019])
However, Skerry et al. fail to explicitly teach wherein: 
an amount of bandwidth allocated to the first scheduler to allocate to the one or more packets of the first class of service during a time slice is based, at least in part, on bandwidth allocation and consumption of traffic classes in one or more previous time slices and an amount of bandwidth allocated to the second scheduler to allocate to the one or more packets of the second class of service during a time slice is based, at least in part, on bandwidth allocation and consumption of traffic classes in one or more previous time slices.
Dumitrescu et al. teach a method wherein: 
an amount of bandwidth allocated to the first scheduler to allocate to the one or more packets of the first class of service during a time slice is based, at least in part, on bandwidth allocation and consumption of traffic classes in one or more previous time slices and an amount of bandwidth allocated to the second scheduler to allocate to the one or more packets of the second class of service during a time slice is based, at least Scheduler 400 is configured to logically group packets into a plurality of hierarchical levels and to select a next packet to be transmitted based, at least in part, on user, traffic class and criteria related to the hierarchical level.”(Paragraph [0056]))
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to employ the hierarchical scheduler as taught by Dumitrescu et al. with the system as taught by Skerry et al. for the purpose of enhancing traffic management techniques by devices in a communication network.
Regarding claim 37, and as applied to claim 29 above, Skerry et al., as modified by Dumitrescu et al., teach an apparatus (Fig(s).4-5) comprising a network interface with one or more egress ports (Fig.4 @ 416; Fig.520), 
the network interface to transmit one or more packets according to the allocated bandwidth by the first and second schedulers. (Fig.4 @ 416; Fig.520)
Regarding claim 38, and as applied to claim 37 above, Skerry et al., as modified by Dumitrescu et al., teach an apparatus (Fig(s).4-5) comprising: 
a server or datacenter, the server or datacenter to process one or more packets prior to allocation for transmission. (read as server (Paragraph(s) [0040], [0058] and [0207]))
Claims 24 and 32 are rejected under 35 U.S.C. 103 as being unpatentable over Skerry et al. (U.S. Patent Application Publication # 2017/0093677 A1), in view of Dumitrescu et al. (U.S. Patent Application Publication # 2017/0070356 A1), and Ruijie document (“H-QoS Technology White Paper”, 2017).
Regarding claims 24 and 32, and as applied to claims 21 and 29 above, Skerry et al. teach “methods and apparatus for securely measuring end-to-end network Quality of Service are provided.”(Fig.5; Paragraph [0019])
Dumitrescu et al. teach “system and method are further configured to provide support for thousands (e.g., 64k, where k is 1024) of packet queues (and packet flow(s) associated with each queue) and hierarchical scheduling with multiple scheduling levels (e.g., five).”(Paragraph [0029])
However, Skerry et al. and Dumitrescu et al. fail to explicitly teach wherein the first scheduler and the second scheduler are to implement hierarchical quality of service (HQoS) to provide different qualities of service to different users.
Ruijie document teaches a method wherein the first scheduler and the second scheduler are to implement hierarchical quality of service (HQoS) to provide different qualities of service to different users. (read H-QoS Multi-level Scheduling (pages 16-19))
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to employ as H-QoS Multi-Level scheduling as taught by the Ruijie document and the hierarchical scheduler as taught by Dumitrescu et al. with the system as taught by Skerry et al. for the purpose of enhancing traffic management techniques by devices in a communication network.

Response to Arguments
(s) 21-41 have been considered but are moot in view of the new ground(s) of rejection.
CONCLUSION
6.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.
	Any response to this Office Action should be faxed to (571) 273-8300 or mailed to:
Commissioner for Patents
                      P.O. Box 1450
		Alexandria, VA 22313-1450
Hand-delivered responses should be brought to 
Customer Service Window
Randolph Building
401 Dulany Street
Alexandria, VA 22314                                                                                                                                                                           

If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Un C. Cho can be reached on (571) 272- 7919. The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the receptionist/customer service whose telephone number is (571) 272-2600.

/SALVADOR E RIVAS/Primary Examiner, Art Unit 2413                                                                                                                                                                                                        
March 5, 2021